Order entered May 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00188-CV

                EXXONMOBIL PIPELINE COMPANY, ET AL., Appellants

                                                 V.

                               TRAVIS G. COLEMAN, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-12563

                                             ORDER
       We GRANT appellee’s May 7, 2014 motion for an extension of time to file a brief.

Appellee shall file his brief on or before June 3, 2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE